Name: COMMISSION REGULATION (EC) No 364/95 of 22 February 1995 fixing the export refunds on fruit and vegetables
 Type: Regulation
 Subject Matter: trade policy;  plant product
 Date Published: nan

 No L 41 /30 I EN Official Journal of the European Communities 23. 2. 95 COMMISSION REGULATION (EC) No 364/95 of 22 February 1995 fixing the export refunds on fruit and vegetables hazelnuts, and unshelled walnuts may at present be exported in economically significant quantities ; Whereas Council Regulation (EEC) No 990/93 (4) prohi ­ bits trade between the European Economic Community and the Federal Republic of Yugoslavia (Serbia und Montenegro) ; whereas this prohibition does not apply in certain situations as comprehensively listed in Articles 2, 4, 5 and 7 thereof ; whereas account should be taken of this fact when fixing the refunds ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (*), as last amended by Regulation (EC) No 150/95 (6), are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 1068/93 Q, as last amended by Regula ­ tion (EC) No 1 57/95 (8) ; Whereas it follows from applying these detailed rules to the present market situation and to its future trends, and in particular to quotations and prices for fruit and vegetables in the Community and in international trade that the refunds should be as set out in the Annex hereto ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 30 (4) thereof, Whereas Article 30 of Regulation (EEC) No 1035/72 provides that, to the extent necessary to allow econom ­ ically significant quantities to be exported, the difference between prices in international trade for the products referred to in that Article and prices for the products within the Community may be covered by an export refund ; Whereas Article 2 of Council Regulation (EEC) No 2518/69 of 9 December 1969 laying down general rules for the granting of refunds on exports of fruit and vegetables and criteria for fixing their amounts (2), as amended by Regulation (EEC) No 2455/72 (3), provides that when refunds are being fixed, account must be taken of the existing situation and future trends with regard to prices and availabilities of fruit and vegetables on the Community market on the one hand and prices in inter ­ national trade on the other ; whereas account must also be taken of the costs indicated in (b) of that Article and of the economic aspects of the proposed exports ; Whereas, pursuant to Article 3 of Regulation (EEC) No 2518/69 , when prices on the Community market are being determined account must be taken of the prices which are most favourable from the exportation point of view ; whereas, when prices in international trade are being determined, the quotations and prices referred to in paragraph 2 of that Article must be taken into account ; Whereas the situation with regard to international trade or the specific requirements of certain markets may make it necessary to vary the refund for a given product according to the destination of that product ; Whereas tomatoes, fresh lemons, fresh sweet oranges, apples, peaches and nectarines of the common quality standards 'Extra' Class, Class I and Class II, almonds and HAS ADOPTED THIS REGULATION : Article 1 Export refunds in the fruit and vegetables sector shall be fixed at the amounts specified in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 March 1995. (4) OJ No L 102, 28 . 4. 1993, p. 14. 0 OJ No L 387, 31 . 12. 1992, p. 1 . if) OJ No L 22, 31 . 1 . 1995, p. 1 . O OJ No L 108, 1 . 5 . 1993, p. 106. (8) OJ No L 24, 1 . 2. 1995, p. 1 . (') OJ No L 118, 20 . 5. 1972, p. 1 . (2) OJ No L 318, 18 . 12. 1969, p. 17. 0 OJ No L 266, 25 . 11 . 1972, p. 7. 23 . 2. 95 PEN Official Journal of the European Communities No L 41 /31 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 February 1995. For the Commission Franz FISCHLER Member of the Commission No L 41 /32 EN Official Journal of the European Communities 23 . 2. ANNEX to the Commission Regulation of 22 February 1995 fixing the export refunds on fruit and vegetables (ECU/100 kg net) (ECU/100 kg net) Product code Destinationof refund (') Amounts of refunds (2) Product code Destination of refund (') Amounts of refunds (2) 0702 00 15 100 04 5,43 0805 10 69 200 01 13,28 0702 00 20 100 04 5,43 0805 30 20 100 04 16,30 0702 00 25 100 04 5,43 0805 30 30 100 04 16,30 0702 00 30 100 04 5,43 0805 30 40 100 04 16,30 0702 00 35 100 04 5,43 0806 10 21 200 04  0702 00 40 100 04 5,43 0806 10 29 200 04  0702 00 45 100 04 5,43 0806 10 30 200 04  0702 00 50 100 04 5,43 0806 10 40 200 04  0802 12 90 000 04 11,68 0806 10 50 200 04 0802 21 00 000 Il 0806 10 61 200 04  04 13,65 \ I 0806 10 69 200 04  0802 22 00 000 04 26,32 l \ 0808 10 51 910 02 9,66 0802 31 00 000 04 16,91 l I 0808 10 53 910 02 9,66 0805 10 01 200 01 13,28 0808 10 59 910 02 9,66 0805 10 05 200 01 13,28 \ I 0808 10 61 910 02 9,66 0805 10 09 200 01 13,28 \ I 0808 10 63 910 02 9,66 0805 10 11 200 01 13,28 0808 10 69 910 I I 02 9,66 0805 10 15 200 01 13,28 0808 10 71 910 \ 02 9,66 0805 10 19 200 01 13,28 0808 10 73 910 02 9,66 0805 10 21 200 01 13,28 0808 10 79 910 02 9,66 0805 10 25 200 01 13,28 0808 10 92 910 02 9,66 0805 10 29 200 01 13,28 0808 10 94 910 02 9,66 0805 10 32 200 01 13,28 0808 10 98 910 02 9,66 0805 10 34 200 01 13,28 0809 30 11 100 03  0805 10 36 200 01 13,28 0809 30 19 100 03  0805 10 42 200 01 13,28 0809 30 21 100 03  0805 10 44 200 01 13,28 0809 30 29 100 03  0805 10 46 200 01 13,28 0809 30 31 100 03  0805 10 51 200 01 13,28 0809 30 39 100 03  0805 10 55 200 01 13,28 0809 30 41 100 03  0805 10 59 200 01 13,28 0809 30 49 100 03  0805 10 61 200 01 13,28 0809 30 51 100 03  0805 10 65 200 01 13,28 0809 30 59 100 03  (') The destinations are as follows : 01 Switzerland, Greenland, Norway, Iceland, Malta, Poland, the Czech Republic, the Slovak Republic, Hungary, Romania, Bulgaria, Albania, Estonia, Latvia, Lithuania, Armenia, Azerbaijan , Belarus, Georgia, Kazakhstan, Kyrgyzstan , Moldova, Russia, Tajikistan, Turkmenistan, Ukraine, Uzbekistan, Bosnia-Herzegovina, Croatia, Slovenia, the former Yugoslav Republic of Macedonia, 02 Norway, Iceland, the Faroe Islands, Greenland, Malta, Syria, Poland, Hungary, Romania, Bulgaria, Albania, Estonia, Latvia, Lithuania, Armenia, Azerbaijan , Belarus, Georgia, Kazakhstan , Kyrgyzstan, Moldova, Russia, Tajikistan, Turkmenistan, Ukraine, Uzbekistan , Bosnia-Herzegovina, Croatia, Slovenia, the former Yugoslav Republic of Macedonia, Bolivia, Brazil , Venezuela, Peru, Panama, Ecuador, Colombia, the countries and territories of Africa other than South Africa, countries of the Arabian peninsula (Saudi Arabia, Bahrain , Qatar, Oman, the United Arab Emirates (Abu Dhabi , Dubai , Sharjah, Ajman, Umm, al Qaiwain, Fujairah and Ras al Khaimah), Kuwait, Yemen), Iran, Jordan, 03 all destinations excluding Switzerland, 04 all destinations . (2) Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in Regulation (EEC) No 990/93 are observed.